t c memo united_states tax_court paul s and sharon e talchik petitioners v commissioner of internal revenue respondent docket no filed date paul s and sharon e talchik pro_se leonard t provenzale for respondent memorandum opinion couvillion special_trial_judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for unless otherwise indicated all section references hereafter are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the petition was filed pursuant to sec_7463 at trial pursuant to rule c petitioners moved continued the sole issue for decision is whether petitioners are entitled to an itemized_deduction for the year for investment_interest under sec_163 in an amount greater than the amount allowed by respondent in the notice_of_deficiency some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference petitioners' legal residence at the time the petition was filed was ft lauderdale florida petitioners filed a joint federal_income_tax return for that return included a schedule a itemized_deductions on which they claimed a deduction of dollar_figure for investment_interest relating to numerous capital_gain transactions reflected on schedule d capital_gains_and_losses of their return in the notice_of_deficiency respondent determined that petitioners were entitled to a dollar_figure deduction for investment_interest and disallowed dollar_figure of the dollar_figure claimed on the return no other adjustments were made to petitioners' return continued without objection from respondent to remove the case from consideration under sec_7463 the court granted petitioners' motion and respondent thereafter filed an answer of general denial the deficiency in the notice_of_deficiency is dollar_figure no concessions have been made by respondent however in a posttrial brief respondent stated the deficiency to be dollar_figure with no concessions or explanation for the dollar_figure discrepancy the court assumes the dollar_figure recited in respondent's brief is in error and the deficiency at issue is dollar_figure on schedule d of their return petitioners reported dollar_figure in short-term_capital_gains that amount was offset however by a short-term_capital_loss carryover from of dollar_figure leaving a dollar_figure net_short-term_capital_loss carryover to future years petitioners also reported long-term_capital_gains of dollar_figure during that were also totally offset by a long-term_capital_loss carryover from of dollar_figure this left petitioners with a dollar_figure long-term_capital_loss carryover to future years petitioners reported dividend and interest_income of dollar_figure on their return additionally petitioners reported on a schedule e supplemental income and loss net_income of dollar_figure of which dollar_figure came from the rental of a commercial building at ft lauderdale florida and dollar_figure from an apartment partnership respondent determined that dollar_figure of the investment_interest deduction claimed by petitioners was not deductible as investment_interest under sec_163 the dollar_figure amount that was allowed by respondent represented the equivalent interest and dividend income reported by petitioners that respondent agreed represented investment_income and thus entitled petitioners to an itemized_deduction for investment_interest equal to the investment_income they reported sec_163 d d respondent has not questioned petitioners' payment of the dollar_figure in interest consequently there is no substantiation issue with respect to the dollar_figure at issue respondent's basis for disallowance of the dollar_figure interest_deduction is that petitioners had no investment_income in excess of the dividend and interest_income of dollar_figure since their short-term and long-term_capital_gains for were totally offset by capital_loss carryovers from sec_163 limits a noncorporate taxpayer's deduction for investment_interest to the net_investment_income of the taxpayer for the taxable_year sec_163 defines net_investment_income as the excess of investment_income over investment_expenses investment_income includes interest dividends annuities or royalties not derived in the ordinary course of a trade_or_business sec_163 sec_469 respondent therefore correctly characterized petitioners' interest and dividend income as investment_income and allowed petitioners an investment_interest expense deduction equal to that amount dollar_figure investment_income also includes net gain attributable to the disposition of property_held_for_investment sec_163 although petitioners realized capital_gains during which they reported on schedule d of their return petitioners also sustained capital losses in prior years since the sole issue is based on a question of law the court decides this case without regard to the burden_of_proof sec_7491 and those losses carried over to under sec_1212 and b net short-term and net long-term_capital_losses realized in one year are treated respectively as short- term or long-term_capital_losses in the succeeding tax_year thus the net short-term and net long-term carryover losses from petitioners' tax_year constituted short-term and long-term_capital_losses on petitioners' return these carryover losses totally offset the capital_gains petitioners realized during therefore under sec_163 petitioners during did not realize any income that would be considered net_income attributable to the disposition of property_held_for_investment respondent therefore correctly disallowed petitioners' investment_interest deduction to the extent the deduction exceeded their net_investment_income under sec_163 any investment_interest that is disallowed as a deduction is carried forward and deductible in succeeding taxable years to the extent of net_investment_income in those years decision will be entered for respondent on their income_tax return for petitioners also reported schedule e income of dollar_figure from two sources the rental of a commercial building and an apartment partnership although petitioners in their petition and at trial did not allege or claim the dollar_figure to be net_investment_income the court nevertheless after trial ordered the parties to address this income item since under sec_163 investment_income in part includes gross_income from property_held_for_investment subject however to limitations under sec_163 based on the reports filed by the parties the court is not satisfied that the dollar_figure in income is outside the realm of the limitations of sec_163
